Mr. Chief Justice Clarity delivered the opinion of the court: . The claimant alleges that he was an employe of the State of Illinois holding the position of Superintendent of the Fish and Game Preserve known as the Horseshoe Lake Game Preserve in Alexander county, Illinois. While serving in this capacity on'July 23rd, 1927, and following the instruction of his superiors he was cutting brush and clearing away motor boat landings. While doing this his helper pulled some short bushes back to chop and the bushes flew back and one of the broken ends hit the claimant across his left eye bruising and injuring the eyeball and according to claimant he lost the sight of one eye. The claimant requests the allowance of Two Thousand Two Hundred and Fifty ($2,250.00) Dollars. The Attorney comes and defends and states that if there is any liability that the claimant should not. be allowed a sum exceeding Sixteen Hundred and Eighty ($1,680.00) Dollars. The court is of the opinion that the recommendation of the Attorney General is correct in this instance and recommends that the claimant be allowed the sum of Sixteen Hundred and Eighty ($1,680.00) Dollars.